Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is a FINAL OFFICE ACTION in response to the applicant’s amendments filed on 8/10/2021.

	The status of the claims is as follows:
		Claims 1-10 are herein addressed in detail below.

	The replacement drawings dated 8/10/2021 are NOT approved by the Examiner.  
It appears that the applicant is attempting to disclose a “compartment” by inserting numeral “25” as being labeled as “compartment”.  The applicant can define terms within the specification but when standing alone, the word is defined within a scope of materials in a known manner, i.e., dictionary.  In this case www.dictionary.com defines “compartment” as 

    PNG
    media_image1.png
    385
    737
    media_image1.png
    Greyscale

In this particular case, no “space” is marked r partitioned off and no separate room or section has been set forth.
	With respect to the newly proposed drawings attempting to show a wheel with “grooves”, the newly proposed drawings fail to show grooves and it appears that the applicant is attempting to merely state that the wheel has grooves but still not showing grooves.
	Lastly, it appears that the applicant is labeled the wire “27” as a tensioner but fails to disclose a “tensioner”.  Where is the tensioner?  What is the tensioner?  How is just the wire a “tensioner”?  By simply pointing at an element (in this case, the same element as the wire) fails to describe to properly describe a “tensioner”.
	The drawing objections are repeated below.
	
The newly submitted drawings dated 8/10/2021 are STILL objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 13-14, the phraseology “the flap’s attitude” lacks antecedent basis, is indefinite and fails to positively recite the claimed invention.  Exactly what is meant by “flap’s attitude”?  How is “attitude” defined?  Has the applicant defined this limitation in the specification and if so, where?  Is the applicant trying to refer to the position of the second face of the flap?  Clarification is requested.  In claim 1, line 15, there is a lack of antecedent basis for “the manipulation”.  Exactly what is the applicant trying to claim?  Does the applicant mean during –movement—of the flap?  The term “manipulation” has several definitions and clarification is requested by the Examiner.  How is “manipulation” defined in the specification? In claim 3, lines 2 and 3, there is lack of antecedent basis for “the flap’s positions”.  Does the applicant mean –the first and second position--?  Clarification is requested and proper antecedent basis should be maintained throughout the claims.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1 and 2 is/are further rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (2018/0313124 A1).
Park et al. (2018/0313124 A1) discloses a system comprising two lateral supports (100) provided with a guide rail (121), a station panel (200) covering a front part of a compartment and having first planar and horizontal faces, a flap (300) mounted to slide (120) on the rails (121) to a position such that both the panel and flap are substantially planar there-between and having a second planar upper face, with the flap (300) raised and moved forward between on open and closed position, a downwardly curved part (see figures 2, 3, 9, and 10) with a middle portion intended to receive the flap between open and closed positions (see figures 1-10).

Depending on the applicant’s amendments, claims 3-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The applicant’s arguments have been considered but respectively, are not deemed persuasive.  The applicant argues that the system is not adapted to cover a luggage compartment but intended to be mounted on a roof of a vehicle.  The applicant’s broad recitation of “compartment” can be defined as an interior of a vehicle.  Furthermore, the drawings fail to disclose or show any details of a specified “compartment” and even though the applicant’s claims fail to limit the compartment to a “luggage compartment” (i.e., the preamble is not positively recited as a luggage 
Secondly, the applicant states that “park does not disclose a system wherein a flap is movable in relation to a stationary panel wherein such that its upper planar face remains parallel to the upper planar face of the stationary panel during the transition from one position to another. As discussed in detail above and as shown in figure 7, the stationary panel (200) and the movable flap (300) remains parallel during a transition between one position to another.  


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

To expedite the prosecution of the application, the PTO has extended the use of the AFTER FINAL PILOT 2.0.
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-Th from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell, can be reached at telephone number 571-272-7069. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.